t c memo united_states tax_court marica chama petitioner v commissioner of internal revenue respondent docket no filed date robert a bransley for petitioner catherine m thayer for respondent memorandum opinion pajak special_trial_judge respondent determined a deficiency in petitioner’s federal_income_tax in the amount of dollar_figure for the taxable_year unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue after concessions by petitioner this court must decide whether petitioner is liable for income_tax on dollar_figure her distributive_share of partnership income some of the facts in this case have been stipulated and are so found petitioner resided in chicago illinois at the time she filed her petition petitioner held a 5-percent interest in sheridan lake view partnership partnership the partnership was engaged in the business of renting buildings on date the partnership entered into a transaction where it sold a parcel of real_estate commonly known as north sheridan road chicago illinois sheridan to steven and craig strange the stranges and purchased two parcels of real_estate commonly known as west pratt avenue chicago illinois pratt and west montrose avenue chicago illinois montrose from the stranges the sales_price of the sheridan property was dollar_figure and the purchase_price of the pratt and montrose properties collectively was dollar_figure a substantial mortgage was assumed by the stranges for the taxable_year gerard mader prepared the partnership’s tax_return the parties stipulated that the partnership return included a form_8824 like-kind_exchanges and reported a gain in the amount of dollar_figure from the sale of the sheridan property and the purchase of the montrose and pratt properties mr mader prepared the schedules k-1 partner’s share of income credits deductions etc reflecting each partner’s distributive_share of that gain petitioner’s schedule_k-1 reflected a gain in the amount of dollar_figure petitioner did not report the dollar_figure on her federal_income_tax return for respondent determined inter alia that petitioner should have reported the dollar_figure as a capital_gain pursuant to sec_61 sec_702 provides that in any case where it is necessary to determine the gross_income of a partner for purposes of this title such amount shall include his distributive_share of the gross_income of the partnership petitioner states that she did not receive a cash distribution but that is irrelevant under the statute each partner is taxable upon his or her distributive_share of the partnership profits whether or not distributed sec_702 sec_1_702-1 income_tax regs or to put it another way a partner is taxable on his or her distributive or proportionate shares of partnership income irrespective of whether that income is actually distributed to him or her 410_us_441 cipparone v commissioner tcmemo_1985_234 in the instant case it appears that the partnership reinvested petitioner’s share of the gain the parties stipulated that petitioner’s interest in the partnership wa sec_5 percent and that the partnership had a gain of dollar_figure therefore percent of that amount the dollar_figure reported on the schedule_k-1 is the distributive_share which petitioner must report as her gross_income sec_702 accordingly we sustain respondent’s determination decision will be entered for respondent
